Citation Nr: 0101172	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  98-17 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. Arturo Juarbe Ortiz


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1974 to June 
1976, and from September 1977 to September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied entitlement to service connection 
for schizophrenia.

A hearing was held before a Hearing Officer at the Regional 
Office in May 1999.  A transcript of the hearing testimony 
has been associated with the claims file.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  Specifically, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), among other things, redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist.  Due to this change in the 
law, a remand is required in this case for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Specifically, Dr. Juarbe Ortiz testified that the veteran is 
currently being treated at the VAMC in Ponce, Puerto Rico, 
and that he also has received treatment at Walter Reed 
Hospital.  However, these records apparently have not been 
associated with the claims file.  Additionally, in his 
September 1998 substantive appeal (VA Form 9), the veteran 
indicated that he is receiving Social Security Administration 
(SSA) benefits for the mental disorder at issue.  Such 
potentially relevant records also are not currently of 
record.

Moreover, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
Additionally, while the case is undergoing development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  There will be 
opportunity given to identify and submit those records.

Finally, the Board notes that record contains conflicting 
opinions as to whether the appellant's schizophrenia 
developed during service.  The Board concludes that it would 
be helpful in adjudicating this appeal to obtain another 
opinion regarding whether the veteran's schizophrenia 
developed during service.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A).  As such, while 
this matter is in remand status, the claims file should be 
referred to the Director of the appropriate/convenient VA 
Medical Center to obtain such an opinion.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for 
schizophrenia, not already associated 
with the claims file.  Specifically, 
after securing the necessary release, the 
RO should obtain medical records, 
including any medical records from the 
Ponce VAMC and from Walter Reed Hospital, 
to the extent not on file.  The 
appellant's assistance in obtaining 
pertinent records should be solicited as 
needed.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran's claims file should be 
referred to the Director of an 
appropriate/convenient VA Medical Center 
for review.  That physician, or one 
designated by the Director, is requested 
to review the veteran's claims file and 
all medical records contained therein.  
After reviewing the records, the examiner 
is requested to express an opinion as to 
the following questions concerning the 
psychiatric disorder:

(a)  What is the apparent/likely etiology 
of the veteran's schizophrenia?  

(b)  The examiner is requested to 
specifically address the relationship, if 
any, between the veteran's in-service 
complaints and treatment, and his current 
disorder.

(c)  Does the record establish that the 
veteran's currently diagnosed 
schizophrenia, at least as likely as not 
was incurred in or aggravated by military 
service?  In responding to this question, 
the examiner should indicate the degree 
to which the opinion is based upon the 
objective findings of record as opposed 
to the history provided by the veteran.

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  If an examination 
is determined necessary to answer the 
questions, appropriate steps should be 
undertaken to schedule such examination.  
If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner. 

4.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Thereafter, this issue should be 
readjudicated by the RO.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





